Citation Nr: 0806126	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active military service in the Marine Corps 
from September 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to TDIU.  The 
veteran testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is of record. 


FINDINGS OF FACT

1.  Before January 29, 2007, service connection was in effect 
for post-traumatic stress disorder (PTSD), rated as 50 
percent disabling; varicose veins, right lower extremity, 
rated as 20 percent disabling; and callosities, both feet, 
rated as 10 percent disabling.  The combined rating was 70 
percent.

2.  Since January 29, 2007, service connection has been in 
effect for prostate cancer, rated as 100 percent disabling; 
PTSD, rated as 50 percent disabling; varicose veins, right 
lower extremity, rated as 20 percent disabling; and 
callosities, both feet, rated as 10 percent disabling.  The 
combined rating is 100 percent.

3.  The competent medical evidence shows that the veteran's 
service-connected disabilities reasonably render him unable 
to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's claim for entitlement to TDIU has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

                                                                           
TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2007).

Total disability ratings are authorized for any disability or 
combination of disabilities for which VA's Schedule for 
Rating Disabilities prescribes a 100 percent disability 
evaluation, or, with less disability, if certain criteria are 
met.  Id.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

At the time of the February 2005 rating decision, service 
connection was in effect for post-traumatic stress disorder 
(PTSD), rated as 50 percent disabling; varicose veins, right 
lower extremity, rated as 20 percent disabling; and 
callosities, both feet, rated as 10 percent disabling.  The 
combined rating was 70 percent.  In April 2007 the veteran 
was granted service connection for prostate cancer, which was 
rated as 100 percent disabling.  The combined rating also was 
100 percent.  

The veteran's three service-connected disabilities for which 
service connection was in effect prior to the April 2007 
rating decision meet the schedular criteria of 38 C.F.R. § 
4.16(a), even without consideration of the recently service 
connected prostate cancer.  The issue remains is whether the 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the veteran to prevail on his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
disorders, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran contends that his service-connected PTSD, 
varicose veins, and callosities disabilities render him 
unemployable.  The veteran has testified that he has not 
worked since being fired from a job that he held for twenty 
years as a kitchen supervisor at the VA in 1997.  He 
testified that he was allowed to retire early in lieu of 
being dismissed under a terms of a settlement agreement, a 
copy of which he submitted at the time of the hearing.  The 
veteran described problems at his job, including altercations 
with his supervisor and fellow employees, and general anger 
and short temperedness that he felt were due to his PTSD.  He 
also testified that the standing and walking required in his 
duties as a kitchen supervisor, affected his varicose veins 
and feet, causing pain and irritability.  His varicose veins 
also precluded him from standing, which he would need to do, 
he testified, to return to employment as a cook, which he did 
before being employed by VA.  Since his termination the 
veteran testified that he worked for approximately two hours 
at a position he was placed in by a labor pool, but was again 
terminated following an argument with his boss.  

The medical evidence presents both positive and negative 
evidence in support of the veteran's claim.

A June 2000 VA psychiatric note at intake into a VA inpatient 
treatment program for PTSD and substance abuse notes that the 
veteran was not then employable.  The assessment was signed 
by a staff psychiatrist.

In a September 2000 statement, following a discussion of the 
veteran's PTSD, the same psychiatrist opined that the veteran 
was unemployable and 100 percent disabled.  The 
psychiatrist's conclusions were based on her observation of 
the veteran when he was admitted to her facility on June 24, 
2000, for intensive treatment for his PTSD.  It was noted 
that he had nightmares, flashbacks, intrusive thoughts, 
irritability, episodes of rage, an exaggerated startle 
response, survivor's guilt, and a depressed mood.  It was 
also reported that he would lose contact with reality, and 
these symptoms had significantly impaired his ability to 
function both socially and occupationally.  

In contrast in a September 2000 VA social worker's report, 
the veteran's social worker reported that although he was not 
working at the time, he was employable.

Yet, in a November 2000 VA examination, conducted in 
conjunction with the veteran's claim for an increased rating 
for his PTSD, the examiner observed the veteran to evidence a 
continued deterioration of functioning and a clear inability 
to function in an employable situation.  The examiner 
reviewed letters from two VA psychiatrists that the veteran 
brought to the examination.  One letter was the September 
2000 statement discussed above; the second reportedly 
indicated that the veteran met the criteria for PTSD.  

A June 2004 psychiatric treatment record entry shows that the 
veteran manifested chronic depressive and anxiety symptoms, 
which the physician related to his chronic PTSD.  The veteran 
was diagnosed with an active diagnosis of depression.  A GAF 
score of 45 was assigned.

A VA examination for mental disorders was conducted in 
November 2004.  The veteran's claims file and medical records 
were reviewed.  The examiner appeared to make a distinction 
between symptoms caused by PTSD and his other psychiatric 
diagnoses.  A diagnosis of a depression disorder was given.  
The examiner opined that the veteran's cognitive functioning 
and depressive symptoms were the factors that would interfere 
with his employability, and that depression, substance 
dependency in questionable remission, and cognitive problems 
were independently responsible for his impairment in 
psychosocial adjustment and quality of life.  Finally, it was 
reported that the veteran's PTSD symptoms were not prominent 
during the examination.  A GAF score of 65 was assigned.

In December 2004 the veteran underwent an additional VA 
general medical examination.  Again the veteran's claims file 
was reviewed by the examiner.  It was noted that the veteran 
reported that he had not worked since 1997 mostly due to 
PTSD, but also because his chronic leg aching interfered with 
his ability to work.  The examiner opined that it was as 
likely as not that the veteran's chronic right leg aching was 
secondary to his varicose varicosities and had some potential 
for limiting his ability to stand for long periods of time.  
However, the examiner found that it was less likely than not 
that the veteran's foot pain, which was secondary to calluses 
and poor foot hygiene, conferred significant limitation in 
his ability to function on a daily basis.

The Board will now weigh and balance the differing opinions.  
At first the Board notes that it finds the testimony of the 
veteran concerning his PTSD and other disabilities' affect on 
his ability to work to be credible.

In the November 2004 VA examination the examiner attempted to 
distinguish between the affects of the veteran's depression 
and the affects of his PTSD.  However, the treatment record 
dated in June 2004 indicates that the veteran had chronic 
depressive and anxiety symptoms related to his chronic PTSD.  
Likewise, it is noted that the September 2000 intake report 
also described symptoms of depression as part and parcel of 
the overall PTSD disability picture.  Although the November 
2004 VA examiner noted the independent affect of his 
depression disorder on his impairment in psychosocial 
adjustment and quality of life, he did not definitively state 
whether it was the veteran's PTSD or depression disorder that 
separately and distinctly from one another, or together, 
caused the depressive symptoms contributing to his 
employability.

The November 2004 VA examination does not distinguish clearly 
what psychiatric disorder is causing the veteran's 
unemployability.  Moreover, other medical findings before and 
after the November 2004 VA examination reflect findings of 
depression as part of the veteran's service connected PTSD 
disability.  Where it is not possible to distinguish the 
effects of a non service-connected condition from those of a 
service-connected one, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  

In sum, the Board is persuaded the medical evidence shows 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In the aggregate the evidence of impairment due to all 
service-connected disabilities in the present case is 
favorable to a finding of entitlement to TDIU.  The veteran's 
inability to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
is shown.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  For this reason, TDIU is granted.


ORDER

TDIU is granted, subject to the regulations governing payment 
of monetary awards.

____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


